UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):Sept. 27, 2011 Northumberland Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 333-165373 98-0628594 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification Number) 701 N. Green Valley Pkwy, #200-258, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 335-0356 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.01 Completion of Acquisition or Disposition of Assets. On Sept. 27, 2011, the registrant purchased atan auction held by Evenson Auction two leases located in Pratt County for Fifty Thousand and Twenty Two Thousand Five hundred Dollars.The leases both carry a 100% Working Interest of 82% Net Revenue Interest.The descriptions of such leases are attached as an Exhibit 99a hereto. On Sept. 27, 2011, the registrant also purchased a 30% interest in Lassso Energy, LLC’s 80% Net Revenue Interest in three leases in Barton and Stafford County, Kansas.The three leases combined contain slightly more than 564 net acres.In total there are seven active wells and no inactive wells in these leases.There are four oil producing wells, two disposal wells and one injection well.The descriptions of such leases are attached as an Exhibit 99b hereto. Item 3.03 Material Modification to Rights of Security Holders. On Sept. 30, 2011, the registrant issued a 19 for 1 dividend of its $0.001 par value common stock in order to effectuate as 20 for 1 forward. The record date for the split was Sept. 15, 2011. FINRA declared the payment date of Sept. 30 effective. Exhibits No.Exhibits 99a Lease Descriptions 99b Lease Descriptions SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly cause this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated Oct. 3,2011 Northumberland Resources, Inc. By: /s/ Fortunato Villamagna Fortunato Villamagna, President EXHIBIT INDEX No.Exhibits 99a Lease Descriptions 99b Lease Descriptions
